Title: From John Adams to Francis Dana, 22 February 1783
From: Adams, John
To: Dana, Francis


Dear Sir
Paris February 22. 1783

I was honoured Yesterday with yours of 15 Jany. O.S. You must have learnt, sometime that the Peace is made, and the Armistice. You can no longer hesitate to make known your Errand. Whether the Advice of the Marquis de Verac is for it or against it, I should think you would now go to the Minister.— Your Instructions are Chains Strong Chains.— Whether you shall break them or no as We have been obliged to do, you are the only judge.— There is a Vulcan at Versailles whose constant Employment it has been to forge Chains for American Ministers.— But his Metal has not been fine and strong enough, nor his Art of fabricating it, Sufficiently perfect, to be able to hold a Giant or two who have broken them in Pieces like morcels of Glass.
It is a miserable Situation however to be in, and it is a melancholly Thing for a Man to be obliged to boast that he has departed from Instructions, who has So Sacred a regard to Instructions, and who thinks them when given upon true Information binding upon him in a moral Point of View as well as a political,. But in Such Cases where We know that Instructions are given upon mistaken Information, where We know that if the Principal were upon the spot & knew the Circumstances he would be of the same mind with Us, what shall We say? What shall We do.— Must We ruin our Country in Obedience to an Instruction issued in Error, Misinformation, or Want of Intelligence.? An Admiral is ordered to Sea, the Comte D’Estang for Example with the combined Fleet of Seventy Sail of the Line. He is not to open his orders, untill he arrives in the Latitude of 20.— On his Arrival in this Latitude he opens his orders, and finds them positive And Express, to Set Fire to the Magazine of Powder, in every ship in his Fleet.— What Shall he do? go to the Bottom in good Company? No.— I will return into Port with my Fleet Says the Admiral and lie at my Masters Mercy. Some of his servants have deceived him.
I have written to Congress a Resignation, and expect the Acceptance of it, and to go home in the Spring.
your Sincere Fnd & humble sert.
J. Adams.

I have a Letter from John at Gottenburg 1. Feb.— expects to be at the Hague by the last.